 6DECISIONSOF NATIONALLABOR RELATIONS BOARDSan Clemente Publishing Corporation;CoastlinePublishers, Inc.andOrange Typographical UnionNo. 579,InternationalTypographicalUnion,AFL-CIO. Case 21-CA 7436.August 10, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNnot altered, defaced, or covered by any othermaterial."Although it has no determinative effect upon our holding herein, wefindmerit in the General Counsel's contention that employees hired tooperate the newly acquired offset equipment are unit employees. In adopt-ing the Trial Examiner's finding that Respondent violatived Section8(a)(5) of the Act, we also rely onUniversal Gear Service Corporation,157 NLRB 1169,Sonora SundrySales,Inc, dlbla Value Giant,161NLRB 676,Montgomery Ward & Company, Inc,162 NLRB 369Further, we agree with the Trial Examiner that a make-whole remedy isnot warranted in the circumstances of this caseOn June 7, 1967, Trial Examiner Herman Marxissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent and General Counsel filed excep-tions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.,ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent, SanClementePublishingCorporation;CoastlinePublishers, Inc., San Clemente, California, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:Amend paragraph 2(b) of the Trial Examiner'sRecommended Order to read:"(b)Post at its plant in San Clemente, Califor-nia, copies of the attached notice marked "Appen-dix." Copies of said notice, on forms provided bythe Regional Director for Region 21, after beingduly signed by the Respondent's representative,shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices areDECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEHERMAN MARX, Trial Examiner:The complaint al-leges that the Respondents,Coastline Publishers, Inc.,and San Clemente Publishing Corporation(herein,respectively,Coastline and San Clemente Publishing),after recognizing and commencing bargaining negotia-tionswith a labor organization named Orange Typo-graphicalUnion No.579, International TypographicalUnion,AFL-CIO(herein theUnion), as the dulydesignated representative of an appropriate bargainingunit of Respondents'employees,withdrew,and havesince withheld, recognition of the Union;and, by suchdenial of recognition,have refused to bargain with thelabor organization in violation of Section 8(a)(5) and (1)of the National Labor Relations Act, as amended (29U.S.C. 151,et seq.;herein the Act).'The Respondents have jointly filed an answer, in whichthey admit that they initially recognized and bargainedwith the Union,and subsequently withdrew, and havesince withheld,recognition,but deny that their conductin the premises violated the Act.Upon the entire record of a hearing upon the issues,2from my observation of the witnesses,and having readand considered the briefs filed with me since the hearing,Imake the following:FINDINGS OF FACTI.NATURE OFTHE RESPONDENTS'BUSINESS;JURISDICTION OF THE BOARDSan Clemente Publishing and Coastline are affiliatedcorporate enterprises, and maintain a place of business inSan Clemente, California, where San Clemente Publish-ing was engaged, until January 3, 1967, in publishing anewspaper now known as the Daily Sun-Post (but for-merly as the San Clemente Sun Post), and Coastline hasbeen engaged, since that date, in publication of thenewspaper. The record does not establish, with any clari-ty at least, what connection San Clemente Publishing'The complaint was issued on February 8, 1967, and is based upon acharge filed by the Union with the National Labor Relations Board onJanuary 3, 1967, and an amended charge filed on February 7, 1967. Co-pies of the charge, amendment thereof, complaint, and a notice of hearingupon the issues have been duly served on all parties entitled thereto. Thehearing was held on March 8, 1967, at San Clemente, California.2The Respondents have filed an unopposed motion, dated May 8,1967, for correction of the hearing transcript In the absence of opposi-tion, the transcript is hereby amended in the particulars specified in themotion167 NLRB No. 2 SAN CLEMENTE PUBLISHING CORP.7now has with the publication, but the answer concedes, asthe complaint alleges, that both Respondents are, andhave been at all times material here, "a single employerfor the purposes of the Act." In other words, each is, andhas been at all material times, and both together are, andhave been at all suchtimes,an employer within the mean-ing of Section 2(2) of the Act.The Respondents "subscribe to the Associated Press,an interstatenews service"; annually derive from theirbusinessoperations gross receipts in excess of $220,000;and are now, and have been at all material times, "an em-ployer engaged in commerce and in a business affectingcommerce" within the meaning of Section 2(6) and (7) oftheAct.Accordingly, the National Labor RelationsBoard (herein the Board) has jurisdiction of the subjectmatter of this proceeding.II.THELABOR ORGANIZATION INVOLVEDThe Unionis now,and has been at all material times, alabor organization within the meaning ofSection 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory StatementThe bargaining issue here involves composing roompersonnel employed in the production, of the Daily Sun-Post.3 As the record establishes, all employees of Coast-line and San Clemente Publishing who perform compos-ing room operations in the production of the Daily Sun-Post, excluding the mechanical superintendent, con-stitute, and have constituted at all times material here (in-cluding the period when the newspaper was known as theSan Clemente Sun Post),a unitappropriate for collectivebargaining within themeaningof Section 9(b) of the Act.At all such times, the unit consisted of five employees.In or about the middle of October 1966, to resolve anissue whether the Union represented a majority of theunit employees, the labor organization and San ClementePublishing, then the publisher of the newspaper, orallyagreed to have the employees polled by a "mutually ac-ceptable" person on the question whether they desiredrepresentation; and that San Clemente Publishing wouldrecognize and bargain with the Union if a majority ofthose polled favored representation. The parties agreedupon such a person, and he conducted the poll on orabout October 24, 1966, asking each employee privatelywhether he or she desired representation by the Union.He then reported to the Union and San ClementePublishing that a "majority" of the employees wishedrepresentation, but without specifying the precise numberwho favored or opposed it. Several days later, San Cle-mente Publishing, in the language of allegations of thecomplaint, admitted in the answer, "pursuant to a requestby the Union, ... agreed to recognize and bargain withthe Union as the exclusive collective bargaining repre-sentative of the employees . . . in the unit."Thereafter, on or about November 29, 1966, the Unionand San Clemente held a bargaining meeting. The recordlacks details of what took place there, but it is undisputed,and in fact stipulated by the parties, that "no bargainingimpasse was reached" at the meeting.Early in December 1966, one of the unit employeesquit his employment and a replacement was hired.Thereafter, on December 8, 1966, as stipulated at thehearing, three of the unit employees (unidentified in therecord) "approached Company officials [of San Cle-mente Publishing, presumably, as Coastline had not yetassumed publication of the newspaper] and revealed thatthe prior poll had been 3 to 2 for the Union, and that themargin was now 3 to 2 who did not wish union represen-tation."The three employees (apparently at the sametime) also submitted a "written petition to Respondent[San Clemente Publishing, presumably] stating that theydid not wish to be represented by the Union."4 Themanagement had had no prior notice of any change in theUnion's majority status.On or about December 14, 1966, San ClementePublishing, as the complaint alleges and the answer ad-mits, "withdrew recognition of the Union," and, sincethen, the Respondents have refused to recognize theUnion as the bargaining representative of the employeesin the unit.On February 28, 1967, the Respondents began to puta new printing method into effect in the composing room,involving a change from "letter press" to "offset" printingprocesses, in accordance with plans made by the manage-ment prior to the poll. These contemplate the completeelimination of the equipment used in letter press opera-tions, and the substitution therefor of new offset equip-ment. Only a portion of the new equipment had beendelivered as of February 28, 1967, and was in operationas of the date of the hearing about a week later. At thetime of the hearing, the manager of the Daily Sun-Post,Karl Wray, anticipated delivery of the balance in about amonth.The skills needed for letter press printing are differentfrom those required for offset processes. The operationof letter press equipment requires more training and skill,and the letter press employees (linotype operators andhand compositors) are generally paid higher wage ratesthan offset personnel. This is true at the Daily Sun-Post,where three offset employees, recently hired to operatethe new equipment thus far delivered, receive substan-tially lower hourly rates than those variously paid theletter press employees.5One of the objects of the equipment and operationalchanges is to effect savings in labor costs, and, as isevident, this expectation arises from the fact that offsetemployees are paid less than letter press employees.Thus, even though the Daily Sun-Post still employed afull complement of letter press employees at the time ofthe hearing,it isreasonable to anticipate that the changeswill ultimately affect the job tenure and terms and condi-tions of employment of the letter press employees. TheUnion has not been consulted about the changes or anyeffects that they may have upon the letter press em-ployees, nor has it been afforded an opportunity to bar-gain in the premises.3The material facts are not in dispute, and are drawn from testimony,5One of the newly hired employees is paid $2 an hour, and the othera stipulation of the parties (Joint Exh 1), and admissions in the answertwo at a $2 50 rate The letter press hourly rates range from $2.80 to'The "petition" is not in evidence, but its content, as found above, is$3.80not in dispute 8DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondents have filed a representation petition(the record specifies no date) with the Board's Region 21,seeking an election among the unit employees, but theRegion has declined to hold such an election because ofthe pendency of this proceeding.B.Discussion of the Issues; Concluding FindingsThere is no dispute that the Union was the exclusivebargaining representative of the unit, within the meaningof Section 9(a) of the Act, at the time San ClementePublishing agreed to recognize and bargain, and bar-gained, with it; and the key issue here is whether the labororganization lost that status as a result of the Union'sloss-of-majority status as reported to the employer, onDecember 8, 1966, by three employees, who constituteda majority of the unit. There is no evidence (nor anyclaim, for that matter) that the management in any waysponsored or promoted the position the three took. In theabsence of such evidence, the record warrants a conclu-sion, and I find, that it originated with them, and waswholly voluntary.As the Supreme Court has pointed out, "a bargainingrelationship once rightfully established must be permittedto exist and function for a reasonable period in which itcan be given a fair chance to succeed"(Frank Bros. Com-pany v. N.L.R.B.,321 U.S. 702, 705). Applying this prin-ciple, the Board and courts have required employers tobargain with unions that have lost majority status notonly, as inFrank Bros.,where the loss followed a wrong-ful refusal to bargain, but in a variety of situations wherethe altered status could not be attributed to the employer.Thus in RayBrooks v. N.L.R.B.,348 U.S. 96, theSupreme Court, sustaining the Board, held that a union'scertification based upon a Board-conducted election mustbe honored for a reasonable period, ordinarily 1 year inthe absence of "unusual circumstances," irrespective ofthe union's loss of majority status after the election. Com-parably, the Board has held, with judicial approval, thata Board bargaining order, following an unlawful refusal tobargain, or an agreement to bargain as part of a settlementdisposing of an unfair labor practice charge, "must be car-ried out for a reasonable time," without regard to fluctua-tions in the union's majority status; and that reasonable-ness of the period depends on the "particular circum-stances involved. "6The Respondents would disregard these cases as inap-posite, taking the position, in effect, that the mere loss ofthe Union's majority status justified the withdrawal ofrecognition and the related refusal to continue bargaining.However, I find compelling analogy in the cited situationsand, indeed, the Board recently drew on them in another,but not significantly different, factual context, sustainingthe legality of a contract executed by a union which hadbeen recognized at the time it had majority status, but nolonger had it at the time of execution of the agreement.7The agreed bargaining relationship between the Unionand San Clemente Publishing is the nub of the matterhere. There is as much reason to require an employer to6 Poole Foundry and Machine Company,95 N LRB 34, 36, enfd 192F.2d 740 (C A. 4), cert. denied 342 U.S. 954 See, also,NJ MacDonald& Sons, Inc., 155 NLRB67; Ozella Harrington, d/bla KimbroughTrucking Co.,160 NLRB 954, andTheDailyPress Incorporated,112NLRB 1434, 1442.1Keller Plastics Eastern, Inc.,157 NLRB 583, 587, where the Board,give such an agreement a reasonable period in which tofunctionwithout regard to a union's loss of majoritystatus, as in the case of certifications, bargaining orders,and settlement agreements. In each, a bargaining obliga-tion arises, whether by Board action pursuant to law, orby voluntary commitment, and it is similarly easy tovisualize the obstruction to effective bargaining anddenigration of statutory policy that could result if the em-ployer in any of the given situations were permitted torepudiate his obligation solely because the union inquestion has lost majority status. Fluctuations in a laborforce may cost a union its majority in the midst of pendingbargaining; restore it a week or two later; remove it oncemore in another week or two; and return it still again aftersome such period; and, obviously, if one pursues the logicof the Respondents' position, the result could be negotia-tions by fits and starts tailored to repeated fine measure-ments of a union's numbers, with attendant haggling overa range of matters such as, for example, real or fanciedproblems of unit inclusion of new employees, or of thevalidity of the form in which they have designated theunion; and accompanied by provocative pressures by oneside or the other to compel agreement to a position, ordilatory dodges to prevent one, conditioned by the stateof the union's numerical support in the unit at any giventime, or the anticipations of one side or the other in thatregard. This type of jousting would make for shackles andclimates of friction in the bargaining process and wouldtend to frustrate the statutory aim of promoting industrialpeace and stability. I hold, in short, that San ClementePublishing had no lawful right to repudiate its recognitionagreement before it gave the bargaining relationship towhich it had agreed a reasonable opportunity to function.Whether it did so is the heart of theissuehere.In all,only about 6 or 7 weeks elapsed between the recognitionagreement and its disavowal by the management onDecember 14, 1966. There was only one bargainingmeeting, held about a month after recognition; there is noevidence of unreasonable delay in starting negotiations;the parties reached no bargaining impasse at the meetingand, for all that appears, another meeting or two soonthereaftermight have resulted in agreement; and aswithdrawal of recognition came only about 2 weeks afterthe one bargaining meeting held, it is evident that SanClemente Publishing had, in practical effect, barelystarted on the road to discharge of its agreement for bar-gaining when it unilaterally repudiated it. Viewing thetotal record, I am unable to endorse that repudiation witha stamp of legality.Ifind, in sum, that San Clemente Publishing did notgive the agreed bargaining relationship opportunity tofunction before it withdrew recognition from the Union;that in the context of circumstances, the Union, not-withstanding its loss of majority status following recogni-tion, has been at all material times, and now is, the exclu-sive bargaining representative of the relevant unit, withinthe meaning of Section 9(a) of the Act; and that San Cle-mente Publishing, by withdrawing recognition from theUnion, and both Respondents, by continuing to refuse todrawing the analogy, said: "With respect to the present dispute which in-volves a bargaining status established as the result of a voluntary recogni-tion of a majority representative, we conclude that, like situations involv-ing certifications, Board orders, and settlement agreements, the partiesmust be afforded a reasonable time to bargain and to execute the contractsresulting from such bargaining." SAN CLEMENTE PUBLISHING CORP.recognize the Union, have refused to bargain in violationof Section 8(a)(5) of the Act, and have interfered with,restrained, and coerced employees in the exercise ofrightsguaranteedthem by Section 7 of the Act, thusviolating Section 8(a)(1) of the statute.In hisbrief, the General Counsel takes the position thatthe "continuous refusal to bargain since December 14 in-cluded Respondents' failure to bargain" concerning theequipmentand operational changes,made and inprospect, and their effects upon unit employees. Fromthis and the complaint, it would appear that he is not seek-ing a specific finding that the unilateral changes thus farmade separately violated the Act. In any case, it wouldneither add to, nor detract from, the remedy to be recom-mended below, to determine whether such a finding iswarranted. Clearly, to the extent that the substitution ofoffset for letter press processes has an impact on the jobtenure or any other terms or conditions of employment ofthe unit employees, it is a subject of mandatory bargain-ing within the reach of Section 8(d) of the Act, and anorder, as recommended below, that the Respondents,upon request of the Union, bargain with respect to thesubjectswithin therange of Section 8(d) will obligatethem to bargain at an appropriate time concerning therelevant equipment and operational changes to the ententthat they may have an impact on the unit employees.Moreover, the cease-and-desist provisions of the recom-mended order, substantially phrased in languagecustomarily used in bargaining cases, will be of sufficientbreadth to encompass a refusal to bargain by means ofunilateral operational changes that have an impact on thewages, hours, and other terms and conditions of employ-mentof the letter press employees.Finally, I do not agree with the General Counsel thatthe remedy in this proceeding should provide that theRespondents reimburse unit employees for any "financialdetriment" (wage losses, presumably) that they maysustainas a result of the changes, the reimbursementperiod to be tolled by the occurrence of any one of severalspecified conditions.8 To be sure, some impact upon theletterpress employees at sometime in the future isreasonably predictable, but the fact is that as of the timeof the hearing, none had as yet been displaced or other-wise affected by the changes thus far made. The remedyrecommended below is, in my view, adequate, within therange of the Board's existingremedial powers, to effectu-ate the policies of the Act on the facts presented, and Ifind no warrant in the record for the reimbursement ordersoughi.9V.THE REMEDY9Having found that the Respondents have engaged inunfair labor practices violative of Section 8(a)(5) and (1)of the Act, I shall recommend below that they cease anddesist therefrom and take certain affirmative actionsdesigned to effectuate the policies of the Act.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in this proceeding,Imake the fol-lowing conclusions of law:1.San Clemente Publishing Corporation and Coast-line Publishers,Inc., are, and have been at all materialtimes, and each is, and has been at all such times, an em-ployer within the meaning of Section 2(2) of the Act.2.Orange Typographical Union No. 579,Interna-tional Typographical Union,AFL-CIO,is, and has beenat all material times,a labor organization within the mean-ing of Section2(5) of the Act.3.All employees of Coastline and San ClementePublishing who perform composing room operations inthe production of the Daily Sun-Post,excluding themechanical superintendent,constitute,and have con-stituted at all times material here(including the periodwhen the newspaper was known as the San Clemente SunPost),a unit appropriate for collective bargaining,withinthe meaning of Section 9(b) of the Act.4.The said Union is, and has been at all materialtimes, the exclusive representative of all the employeesin the aforesaid appropriate unit for the purposes of col-lective bargaining,within the meaning of Section 9(a) ofthe Act.5.By refusing to bargain collectively with the Union,as the exclusive representative of the employees in theaforesaid appropriate unit, as found above,the Respond-ents have engaged,and are engaging, in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.6.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them by Sec-tion 7 of the Act,as found above, the Respondents haveengaged,and are engaging,in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce,within the meaning of Sec-tion 2(6) and(7) of the Act.RECOMMENDED ORDERIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in sectionIII, above, occurring in connection with their operationsdescribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several states and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.sAs set forth in the General Counsel's brief, the conditions are (1)agreementby bargaining concerning the effects of the changes, (2) a"genuine" bargainingimpasse on the subject, (3) failure of the Union tostartnegotiations on the subject in specified circumstances, (4) theUnion's failure to bargain in good faith, and (5) restoration of unit em-Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding,Irecommend that San Clemente PublishingCorporation,and Coastline Publishers,Inc., their of-ficers, agents,successors,and assigns, shall1.Cease and desist from:(a)Refusing to bargain collectivelywith Orange Typo-graphicalUnion No. 579,InternationalTypographicalUnion,AFL-CIO,as the exclusive bargaining repre-sentative of their employees in the aforesaid appropri-ployees "prejudiced" by the changes to "their prior working conditions "9Winn-Dixie Stores, Inc ,147 NLRB 788, 791-794, cited by theGeneral Counsel in support of his reimbursement position, is inappositeThe employees there were actually displaced by the unlawful unilateralaction of the employer 10DECISIONSOF NATIONALLABOR RELATIONS BOARDate bargaining unit with respect to wages,hours of work,and any other terms and conditions of employment ofsuch employees.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of anyrights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.2.Take the following affirmative action which,I find,will effectuate the policiesof the Act:(a)Upon request,bargain collectively with OrangeTypographicalUnionNo.579, InternationalTypo-graphical Union,AFL-CIO,as the exclusive representa-tive of the employees in the bargaining unit found ap-propriate above,with respect to their wages,hours ofwork,and any other terms and conditions of employment;and, if an agreement is reached,embody it in a signedcontract.(b)Post,in conspicuous places at their place of busi-ness in San Clemente,California,including all placesthere where notices to employees are customarily posted,copies of the said notice attached hereto and marked"Appendix."Copies of the said notice, to be furnished bytheRegionalDirector for Region 21 of the NationalLabor Relations Board,shall, after being signed by a dulyauthorized representative of each of the Respondents, beposted by them immediately upon receipt thereof, andmaintained by them for 60 consecutive days thereafter insuch conspicuous places. Reasonable steps shall be takenby the said Respondents to ensure that said notices arenot altered,defaced, or covered by any other material. to(c)Notify the said Regional Director,inwriting,within 20 days from the receipt of a copy of this Decision,what steps the Respondents have taken to complytherewith. I t10 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,inwriting, within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Ex-aminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify our em-ployees that:WE WILL NOT refuse to bargain collectively re-garding wages,hours of work,and any other termsand conditions of employment with Orange Typo-graphical Union No. 579, International Typographi-calUnion, AFL-CIO, as theexclusive bargainingrepresentative of our employees in a bargaining unitconsisting of all our employees who perform com-posing room operations in the production of theDaily Sun Post,excluding the mechanical superin-tendent.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce any of our employees inthe exercise of any rights guaranteed by Section 7 ofthe said Act.WE WILL, upon request, bargain collectively withOrange Typographical Union No. 579,InternationalTypographical Union,AFL-CIO,as the exclusiverepresentative of the employees in the unit describedabove,with respect to their wages,hours of work,and any other terms and conditions of employment;and, if an agreement is reached,embody it in a signedcontract.ByDatedByCOASTLINEPUBLISHERS,INC.(Employer)(Representative)(Title)SAN CLEMENTEPUBLISHING CORPORATION(Employer)(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, EasternColumbia Building,849 South Broadway, Los Angeles,California 90014, Telephone 688-5229.